Case 1:20-cv-01006-GHW Document 128-32 Filed 07/23/21 Page 1 of 6




                 EXHIBIT "FF"
u.             OICVCII     VJ \L.


Ic:
rom:
               Phil Carvel      "smamsssml^msa^AJsm 07/02,21 Page 2 of 7
                                Case 1:20-cv-01006-GHW Document 128-32 Filed 07/23/21 Page 2 of 6
               Tan Minghua[charles_tan@1 26.com]
lent:          Mon 4/27/2020 3:41 :46 AM (UTC)
lubject:       Re:RE: Re:Re: Whitestone / Sciame / Yuanda


)ear Steven,


[inch., .eview the comments below from the headquarter:

Taking into account the long-term friendly cooperation between Yuanda and WCC, Yuanda can provide technical support for th<
lodification work carried out on the WT-3 Clerestory, and can bear the materials and shipping costs required for the modificatior
/ork .


or the WCC's lawsuit against the general contractor and the owner, if necessary, Yuanda will also provide support within its
bility."


Stay well!




Mirsghua (Charles) Tan


Sales Manager (Central USA)




Yuanda USA Corporation


875 N Michigan Ave, Floor 31st, Chicago. IL 8081 1



j Te. 1 312 332 8700 I Fax. 1 312 332 8710 \ Ceil: 1 312 929 7722



j wk       .andacn.com J




At 2020-04-16 09:50:33, "Steven Grzic" <SGrzic@WhitestoneCC.com> wrote:


 Ok. I hope we can really just come to an agreement that is fair to both of us and we work and fight this together where
we will be stronger as a team.

From: Tan Minghua [mailto:charles_tan@126.com]
Sent: Thursday, April 16, 2020 10:44 AM
To: Steven Grzic
Cc: Phil Carvelas;
Subject: Re:Re: Whitestone / Sciame / Yuanda


Good Morning Steven,

Thanks for your email.


I had forwarded it to the headquarter.


Regards,



Mi""hua (Charles) Tan


Scales Manager (Central USA)

Yuanda USA Corporation
o/o in Micnigan Mve, rioor
                          ^SenTr2d-6v-0lOO6-GHW
                          Case                   Document 128-32
                               1:20-cv-01006-GHW Document  121-17 Filed
                                                                  Filed 07/23/21
                                                                         07/02/21 Page
                                                                                   Page 33 of
                                                                                            of67
| Te. 1 312 332 8700 | Fax. 1 312 332 8710 | Cell: 1 312 929 7722



I wvmiMandjpaoom |



At'       D-04-14 15:47:33, "Steven Grzic" <SGrzic@WhitestoneCC.com> wrote:


 Hi Charles,


 This is about the project at the New Academic Building in Brooklyn for CUNY. It is for the repair work for WT-3
 Clerestory. You and I discussed this before where both Yuanda and Whitestone strongly feel that this is the architects
 mistake.


 Last time we talked you said that, even though Yuanda is contractually responsible to Whitestone for this part of the
 work, Yuanda's position is that it would not pay for any of the remediation and we would not fight together to get
 reimbursed. So after I spoke to my lawyer, he strongly suggested that since Whitestone already started a lawsuit
 against Sciame/CUNY, that I needed to bring Yuanda into the lawsuit also to protect my interests. This is what the case
 against Yuanda is about. I never wanted it to come to this, as the last thing I wanted to do was to take a chance in
 ruining my relationship with the Yuanda, but I had no choice.


 If you want to discuss the situation again where we can come to an agreement where we fight this together and I can
 drop this lawsuit, please let me know as I would much rather do that then go through with the lawsuit against Yuanda.

Thank you


Steven


Sent from my iPhone




On Apr 13, 2020, at 09:05, Tan Minghua <charles_tan@126.com> wrote:




           Hi Steven,


          We were just aware of an case had been filed by WCC against Yuanda. We did not receive any letter or email
          in this regard. Kindly advise what it is about?



          Minghua (Charles) Tan


          Sales Manager (Central USA)




          Yuanda USA Corporation


          875 N Michigan Ave, Floor 31st, Chicago, IL 60611



          | Te. 1 312 332 8700 | Fax. 1 312 332 8710 | Cell: 1 312 929 7722



          I www^uarrfacryxim |



      -   At 201 9-1 1 -1 2 1 1 :54:36, "Steven Grzic" <SGrzic@WhitestoneCC.com> wrote:


           Hi Charles,


           We had a conversation a couple of weeks ago about this issue again and you said you were going to speak
           r>ne mnro time tn \/nnr hnrne nffire               Have \/nn haH a chance tn cneak tn them anain?
      i leu ii\a
                   Case 1:20-cv-01006-GHW
                   Case l:20-cv-01006-GHW Document
                                          Document 128-32
                                                   121-17 Filed
                                                          Filed 07/23/21
                                                                07/02/21 Page
                                                                         Page 44 of
                                                                                  of67
    Steven


    From: Tan Minghua [mailto:charles_tan@126.com]
    Sent: Monday, August 26, 2019 10:13 PM
    To: Phil Carvelas
(   Cc: amoszhu@126.com; Steven Grzic; 'Donald Carbone'; ex02
    Subject: Re:RE: Re:Whitestone / Sciame/ Yuanda


    Dear Phil,


    Regarding WT-3 clerestory products issue, we have discussed for multiple times, yet Yuanda's opinion
    remains unchanged. That is, if Sciame insists on the modification and Yuanta is provided with corresponding
    costs, Yuanta is very willing to cooperate with Whitestone to complete relevant modification work; but
    regardingYuanda to carry out the above described work at its own expense, Yuanda hereby can't agree.


    Both of us have reached an agreement on the cause of the above problems, that is, due to the negligence of

    the architect; and through the whole project, Yuanda has been fabricating and supplying products in

    accordance with the approved drawings. In addition, Yuanda's role is only the supplier, and as a supplier, to

    provide products according to the requirements of the buyer. If the buyer changes the product, then

    accordingly, the supplier in the case of being paid for relevant costs would perform the production and sale of

    "another product". On the contrary, no supplier will accept such an order, knowing that no payment can be

    obtained.


    Even so, out of the long-standing good cooperative relationship between Whitestone and Yuanda, Yuanda is

    willing to cooperate with Whitestone on some necessary modification work, such as helping to modify the

    remedial scheme etc.


    Truly,




    Charles Tan


    Sales Manager (Central USA)




    Yuanda USA Corporation

    36 West Randolph Street, Suite 600, Chicago, IL 60601

    | Te. 1 312 332 8700 | Fax. 1 312 332 8710 | Cell: 1 312 929 7722

    | www.yuapdacp,cpm |



      2019-08-19 15:14:25 , "Phil Carvelas" <pcarvelas@WhitestoneCC.com> ^3S :

    Charles,


    In consultation with Steven Grzic and Donald Carbone, Whitestone wishes to respond to your below August 2,
    2019 email and accompanying August 1, 2019 letter.


    Pursuant to your August 1 , 2019 letter responding to the July 26, 2019 letter from Whitestone legal counsel
    Donald Carbone, Sr. Partner, Goetz Fitzpatrick LLP,
         Wl MIC   VVI III                                                                                     uireuuun lu

         remediateCase                                         (WMWHW
                            1:20-cv-01006-GHW Document 128-32 Filed          wSWT
                                                                    07/23/21 Page 5 of 6

         CUNY/PEA/Sciame and that they alone are responsible to pay for all of the costs associated with said
         remediation, and, Whitestone intends to benefit from
         Yuanda's technical and legal support in defending our mutual claim, unless or until that claim is settled in
         Whitestone's favor, then there remains a contractual

         and legal obligation to comply with Sciame's May 3, 2019 direction with respect to WT-3 clerestory
         remediation.


         In this case, CUNY and Sciame have in our opinion wrongfully rejected Whitestone's and Yuanda's claims.
         Whitestone, in accordance with the terms and procedures


         of its contract, filed a Dispute that is not yet settled. Under the terms of Whitestone's contract, CUNY has the
         option to a) settle the Dispute with Whitestone, or b)

         unilaterally reject Whitestone's Dispute and unilaterally reject any subsequent Whitestone appeal of said
         rejection, at which time, the only remaining remedy for

        Whitestone would be to take legal action against Sciame in pursuit of reimbursement of all remediation costs.


        CUNY/PEA/Sciame are of the position that the WT-3 clerestory is defective and must be remediated at the
        expense of the contractor. In any legal action Whitestone
        pursues to defend its dispute claims, while Whitestone and Yuanda are of the mutual belief that the facts weigh
        in our mutual favor, there is still no guarantee
        Whitestone would win its case, and there is a possibility that CUNY/PEA/Sciame would prevail in their claims.


        Thus the contract remains in full force and effect and Whitestone's Dispute is yet to be settled either between
        Whitestone, Sciame and CUNY or in a legal setting.


        On May 3, 2019, CM Sciame directed Whitestone to remediate WT-3 clerestory, which is their prerogative
        under the terms of the contract, regardless of the outcome
        of any pending Whitestone dispute or lawsuit.


        Whitestone therefore has no choice but to invoke the "Inspection & Defective Work" clause of our Purchase
        Agreement Terms and Conditions, and direct Yuanda
        to remediate WT-3 clerestory at Yuanda's sole expense. Yuanda has the option to engage a qualified and
        approved erector, or, alternatively, to hire Metro-Tech
        Erector's Corp., who installed WT-3 under subcontract to Whitestone. This situation is similar to the Pacific
        Park B3 fin issue.

        Yuanda is hereby directed by Whitestone to organize, coordinate, and furnish and install all necessary
        remediation to WT-3 clerestory, inclusive of all necessary


        safety and building protection measures. Whitestone will provide Yuanda with its safety and logistics plan for
        this work for the benefit of Yuanda.

        WCC's herewith direction to Yuanda can be viewed as a necessary contractual, legal and procedural
        predecessor along the path of ultimately settling this dispute
        in the favor of Whitestone and Yuanda either by CUNY willingly coming to terms with their architect's
        negligence and agreeing to accept all responsibility (unlikely),
        or, Whitestone and Yuanda settling this dispute with the defendants, or, by Whitestone and Yuanda obtaining
        legal judgement in our favor (winning a law suit).

        So, based on above, it is important that Yuanda take action now to organize and effectuate its remediation
        plan at its sole expense, based on the approved


k   y   remediation plan submittals. Subsequent to the completion of the remediation, Yuanda may join in
        Whitestone's legal action in an effort to recover all of its

        costs of this remediation.

        Whitestone urges Yuanda to take necessary action with respect to this valid and binding contractual and legal
UlJtJUUUII II
                1^1i»^TOOO^^"'08a3IWierit
                Case                            121-17 Filed
                     1:20-cv-01006-GHW Document 128-32 Filed 07/23/21
                                                             07/02/21 Page
                                                                       Page 66of
                                                                               of67
of contract, which could have the effect of undermining or working against Yuanda's claims.

Kindly contact with any questions or concerns.


Regards,


Philip J. Carvelas
Project Executive


Whitestone Construction Corp.

50-52 49th Street

Woodside, NY 11377


(718) 392-1800 Phone

(718) 392-6262 Fax


(917) 318-7765 Cell


From: Tan Minghua [mailto:charles_tan@126.com]
Sent: Friday, August 02, 2019 8:22 AM
To: Donald Carbone <dcarbone@goetzfitz.com>
Cc: amoszhu@126.com; Steven Grzic <SGrzic@WhitestoneCC.com>; Phil Carvelas
<pcarvelas@WhitestoneCC.com>
Subject: Re:Whitestone / Sciame / Yuanda

Phil, Donald,


Enclosed please find the letter in response to your letter attached in the email below. We will have the letter
signed and sent it to you on next Monday or Tuesday.


Best regards,




Charles Tan


Sales Manager (Central USA)




Yuanda USA Corporation


36 West Randolph Street, Suite 600, Chicago, IL 60601

| Te. 1 312 332 8700 | Fax. 1 312 332 8710 | Cell: 1 312 929 7722

| www.vuandacn.com |



£ 2019-07-26 10:41:58 , "Donald Carbone" <dcarbone@aoetzfitz.com> MM :

See attached.




<image001.jpg>         Donald J. Carbone
